Citation Nr: 1115481	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to October 1945.  The appellant seeks death benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of Department of Veterans Affairs (VA), which denied the claim sought.

In July 2009, the appellant and her daughter testified at an audio hearing (the video equipment was not working) before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In September 2009 the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In March 2011, the appellant's attorney submitted additional medical evidence directly to the Board, with a request to return the case to the RO for initial consideration of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Certificate of Death indicates that the Veteran died in May 2007 at age 82 due to aspiration pneumonia, due to stroke, due to atherosclerosis, due to hypertension.  Alzheimer's disease, Parkinson's disease, coronary artery disease, chronic anemia, kidney cholecalciferol, and posttraumatic stress disorder (PTSD) were listed as significant conditions contributing to death, but not resulting in the underlying causes of death.  An autopsy was not performed.

At the time of his death, the Veteran was service connected for PTSD, evaluated as 50 percent disabling; tonsillectomy, evaluated as noncompensable; and appendectomy, evaluated as noncompensable.

The appellant argues that the stress and anxiety caused by the Veteran's PTSD caused the diseases that resulted in his death, namely a stroke, atherosclerosis, and hypertension.  She also argues that his PTSD caused his Alzheimer's disease, Parkinson's disease, and coronary artery disease, which contributed to his death.

The Veteran's entrance examination in December 1941 was within normal limits.  A blood pressure reading of 138/72 was recorded.  In May 1944, the Veteran was admitted to the hospital with a diagnosis of arterial hypertension after heavy enemy bombing.  After treating the patient, however, the physicians realized that they had mistakenly diagnosed him.  His diagnosis was thereafter changed to operational fatigue.  His blood pressure was recorded as 136/90, 140/90, 136/80, and 120/72 during his time at the hospital.  The Veteran's separation examination reflected blood pressure readings of 124/66 and 128/70.  Post-service, the Veteran was diagnosed with hypertension in 1974.

Early evidence of record reflects that in November 1981, the Veteran reported chest pain with stress associated with his job.  On January 1992 VA examination, the Veteran reported that he was nervous for his examination in the waiting room and his blood pressure was elevated.  On November 1992 VA examination, the Veteran reporting having increasing problems with PTSD, fatigue, hypertension, and stomach problems.  The Veteran was frequently anxious.  The Veteran was diagnosed with PTSD, hypertension, and stomach ulcers.  The examiner found that the Veteran was in subjective stress with occasional hospitalizations.  He noted that the Veteran's "physical symptoms certainly were exacerbated by the great deal of anxiety he had as part of his PTSD.  They are significant and relevant in developing these conditions and the progression of these conditions."

In August 1996, the Veteran was hospitalized for one day with a diagnosis of adjustment disorder with depressed mood.  The Veteran had been depressed for the past four months with suicidal thoughts.

On December 1996 VA examination, the Veteran was diagnosed with PTSD, by history, major depressive disorder, and Alzheimer's disease or senile dementia of the Alzheimer's type.  The examiner found that there was no direct link between the Veteran's Alzheimer's disease and his PTSD, however, he noted that the Alzheimer's disease was exacerbating the PTSD.

The record contains a private opinion from the Veteran's family practitioner, dated September 2007, opining that the Veteran's PTSD "would have been the main cause of his demise."  He also noted that the Veteran had hypertension and dementia.  Also of record is a VA opinion from a neurologist, dated in June 2008.  The neurologist found that "[PTSD] played no part in [the Veteran's] demise."  As the basis for his opinion, he noted that the Veteran was 82 years old at the time of his death and suffered from end-stage Alzheimer's disease, as well as cerebrovascular disease and coronary artery disease.  Either of those, by itself, would be a substantial cause for his death at age 82.  Taken together, however, the risk of death increased "log rhythmically."  He also noted that with the advent of dementia in the Veteran, the issues of PTSD would fade into obscurity compared with the patient's dementing illness.  He therefore found no relationship between his death and PTSD.  The neurologist noted that PTSD played no part in the Veteran's demise.  The neurologist provided no discussion as to whether the Veteran's PTSD had any effect on his diseases that ultimately caused his death.

There remain outstanding issues regarding the Veteran's death and its relationship, if any, to the Veteran's service-connected PTSD, for which an opinion is required.  While the record contains a opinion (15 years prior to the Veteran's death) noting that the Veteran's physical symptoms of hypertension were exacerbated by his anxiety, it remains unclear whether the Veteran's hypertension was permanently aggravated by his PTSD.  Further, other evidence of record has suggested that the Veteran's PTSD had absolutely no relationship to the Veteran's death.  Therefore, a new opinion is required that addresses the totality of the evidence.  

Additionally, in March 2011, the Veteran's attorney submitted additional medical evidence directly to the Board, with a request to return the case to the RO for initial consideration of the evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to a board-certified cardiologist for a comprehensive review of the record.  After a full review of the record, the cardiologist should provide medical opinions as to the following questions:

a.  Is it at least as likely as not (i.e., is there is a 50 percent or greater probability) that the Veteran's hypertension:

      (1) had its onset in service (or is otherwise medically related to service); 
      
      (2) was caused by the Veteran's service-connected PTSD; or 
      
      (3) was permanently aggravated beyond the natural course and scope of the disease by the Veteran's service-connected PTSD?

b.  Is it at least as likely as not (i.e., is there is a 50 percent or greater probability) that the Veteran's atherosclerosis:

      (1) was caused by the Veteran's service-connected PTSD; or 
      
      (2) was permanently aggravated beyond the natural course and scope of the disease by the Veteran's service-connected PTSD?

c.  Is it at least as likely as not (i.e., is there is a 50 percent or greater probability) that the Veteran's stroke/cerebrovascular disease:

      (1) was caused by the Veteran's service-connected PTSD; or 
      
      (2) was permanently aggravated beyond the natural course and scope of the disease by the Veteran's service-connected PTSD?

NOTE: In considering whether the hypertension, atherosclerosis, and stoke/cerebrovascular disease were caused or aggravated by PTSD, please separate the symptoms associated with the Veteran's PTSD from those associated with his nonservice-connected disabilities of adjustment disorder with major depressive disorder, dementia, and Alzheimer's, where possible.

d.  Is it at least as likely as not (i.e., is there is a 50 percent or greater probability) that the Veteran's service-connected PTSD contributed substantially or materially to cause his death, combined to cause his death, or aided or lent assistance to the production of his death?

In rendering the requested opinions, the cardiologist MUST specifically consider and address the following documents:
(1) the November 1992 VA opinion,
(2) the September 2007 private opinion,
(3) the June 2008 VA opinion, and 
(4) the articles that the appellant has provided (including, but not limited to, the VA article by Kay Jankowski, Ph.D.), described above.

A full rationale must be provided for each opinion.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the cardiologist designated to provide the opinions indicates that a psychiatrist or other specialist is more suited to answer any of the questions provided, the RO must forward the claims file to the appropriate physician(s).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

